Harsha, Judge,
concurring.
{¶ 30} Although the partial dissent contends that the sentencing issue in assignment of error III is not ripe for review, I fail to see how this can be true in light of the holding and rationale in State v. Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197, 884 N.E.2d 568, and State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864. Both of those cases indicate that the failure of the trial court to impose any statutorily mandated term of sentence renders it void. Simpkins at the syllabus and ¶ 20-22; Jordan at ¶ 23-26. Such a sentence is contrary to law and must be vacated, and the trial court must resentence the defendant according to law. Simpkins and Jordan. Thus, I fail to see how we can disregard the illegal sentence imposed on Moss by simply saying it is not ripe for review when, in fact, we must declare it void and order the trial court to correct it. Simpkins at ¶ 23.
*798{¶ 31} Nor do I believe that the failure to provide the statutorily mandated notice can be distinguished from a failure to impose the costs of prosecution. Both the imposition of costs and the notice are mandated by specific statutory language. Thus, any attempt to ignore the failure to give the notice on the basis that it is not a sanction or a statutorily mandated term would be pure sophistry in my view. Moreover, the Supreme Court of Ohio concluded in Jordan that a trial “court’s duty to include a notice to the offender about postrelease control at the sentencing hearing is the same as any other statutorily mandated term of a sentence.” Id. at ¶ 26. That rationale applies here as well.
{¶ 32} Finally, any attempt to argue that, like most sentencing errors, this one is not jurisdictional also must fail, because it occurred in the context of a court’s failure to impose a sentence as required by law. Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197, 884 N.E.2d 568, at ¶ 13. Any “sentence that does not contain a statutorily mandated term is a void sentence.” Id. at ¶ 14, citing State v. Beasley (1984), 14 Ohio St.3d 74, 14 OBR 511, 471 N.E.2d 774.
{¶ 33} Faced with the fact that the trial court’s sentence is void and the duty to remand the matter to the trial court for resentencing, I cannot conclude that we must await some future course of conduct before declaring the obvious and unavoidable result.